Citation Nr: 0204986	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-19 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a back condition, including osteoarthritis and 
residuals of laminectomy.

2.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for osteoarthritis of both knees.

3.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for hearing loss.

4.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for tinnitus.

5.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
permanent and total disability rating for nonservice- 
connected pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the above claims.  In 
June 1999, a hearing was held before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) and (e) (West Supp. 2001).  A transcript 
of the hearing is of record.

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the case.  38 C.F.R. § 20.900(c) (2001).

In January 2000, the Board determined that the veteran had 
failed to perfect an appeal through the filing of an adequate 
substantive appeal, and dismissed his claims of entitlement 
to service connection and nonservice-connected pension.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2001, the 
Court vacated the Board decision and remanded for 
readjudication of whether the substantive appeal was adequate 
and for consideration of the applicability of the Veterans 
Claims Assistance Act of 2000 by the Board in the first 
instance, and, if necessary, to readjudicate the issues on 
the merits.  The current decision of the Board responds to 
the mandate of the Court.


FINDINGS OF FACT

1.  The veteran's VA Form 9 received in December 1998 did not 
discuss any errors of fact or law regarding the claims of 
entitlement to service connection for a back condition, 
including osteoarthritis and residuals of laminectomy, 
osteoarthritis of both knees, hearing loss, and tinnitus, and 
entitlement to nonservice-connected pension benefits.

2.  The written argument presented by the veteran's 
representative in April 1999 did not discuss any errors of 
fact or law regarding these claims.

3.  The veteran did not file an adequate substantive appeal 
with respect to these claims.


CONCLUSION OF LAW

An adequate substantive appeal of the claims of entitlement 
to service connection for a back condition, including 
osteoarthritis and residuals of laminectomy, osteoarthritis 
of both knees, hearing loss, and tinnitus, and entitlement to 
a permanent and total disability rating for nonservice-
connected pension purposes was not filed, and the Board lacks 
jurisdiction to consider these issues. 38 U.S.C.A. §§ 
7104(a), 7105(a), (d)(3) and (5), and 7108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The salient facts are procedural.  By a July 1998 rating 
decision, the RO, in pertinent part, denied service 
connection for a back condition, including osteoarthritis and 
residuals of laminectomy, osteoarthritis of both knees, 
hearing loss, and tinnitus, and denied entitlement to 
nonservice-connected pension benefits.  The veteran was 
advised of this decision in a letter dated on August 11, 
1998, and he filed a notice of disagreement (NOD) in August 
1998.  A statement of the case (SOC) was issued in September 
1998, which included these five issues.

The veteran submitted a VA Form 9 on December 8, 1998.  On 
this form, he checked a box indicated that he wanted to 
appeal all the issues listed on the statement of the case, 
and checked a box indicating that he wanted a hearing before 
a Board member at the RO.  The veteran also wrote the 
following sentence: "I will give my arguments and 
contentions at a hearing before a member of the Board of 
Veterans Appeals."  

In a VA Form 646 dated in April 1999, the veteran's 
representative listed the five issues referenced in the SOC, 
and stated that contentions of the veteran and his 
representative would be expressed during a Board video 
conference hearing. 

The veteran testified at a video conference hearing before 
the undersigned Board member on June 28, 1999.  At the 
beginning of the hearing, the veteran was advised that the 
issue of the adequacy of the substantive appeal may have been 
raised.  He was given the option to present evidence or 
argument on this procedural issue at the hearing, or during a 
subsequent 60 day period, with notice being provided by 
letter.  The veteran proceeded to testify concerning the 
merits of his claims.

In a September 1999 letter, the veteran was advised that the 
Board had raised the issue of the adequacy of his substantive 
appeal.  He was provided references to the pertinent laws and 
regulations concerning the requirements of substantive 
appeals, and was given 60 days from the date of the letter to 
present written argument or request a hearing on this issue.  
Neither the veteran nor his representative responded to this 
letter.  


II.  Analysis

A.  Appeal Adequacy

Questions as to timeliness or adequacy of appeals shall be 
determined by the Board of Veterans' Appeals.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 66 Fed. Reg. 53,339-53,340 (Oct. 22, 
2001) (to be codified at 38 C.F.R. § 20.101(d)).  The initial 
question that must be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement to service 
connection for a back condition, including osteoarthritis and 
residuals of laminectomy, osteoarthritis of both knees, 
hearing loss, and tinnitus, and entitlement to nonservice-
connected pension benefits.

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As noted by the United States Court of 
Appeals for the Federal Circuit, "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In this case, the Board concludes that its consideration of 
this issue does not violate the veteran's procedural rights.  
The September 1999 letter to the veteran provided him with 
notice of the regulations pertinent to the issue of adequacy 
of the substantive appeal, as well as notice of the Board's 
intent to consider this issue.  He was also advised of the 
Board's intent to consider this issue at his June 1999 
hearing.  The veteran was given 60 days to submit argument on 
this issue and provided an opportunity to request a hearing 
on this issue.  He did not request a hearing, nor did he 
submit any argument concerning the adequacy of his 
substantive appeal.

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a NOD and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (2001).

In this case, there is no question that the veteran received 
adequate notice of the July 1998 rating decision, that he 
filed a timely NOD properly identifying the issues with which 
he disagreed, and that a statement of the case was issued.  
The question, then, is whether an adequate substantive appeal 
was submitted.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2001). The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2001).  
To the extent feasible, the argument should be related to 
specific items in the SOC.  38 C.F.R. § 20.202 (2001).  The 
Board will construe such arguments in a liberal manner for 
the purposes of determining whether they raise issues on 
appeal.  Id.  Questions as to the adequacy of allegations of 
a substantive appeal will be made by the Board, which may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3),(5) (West 1991); 38 C.F.R. §§ 20.202, 20.203 
(2001).

An appeal must be filed within a year of notice of the 
adverse rating decision, or within 60 days of the issuance of 
the SOC, whichever is longer. 38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2001).  Since the 
SOC in this case was issued shortly after the September 1998 
rating decision, a substantive appeal had to be filed within 
one year of notification of that decision.  An appeal must be 
filed with the activity which entered the determination with 
which disagreement is expressed, also called the "agency of 
original jurisdiction."  38 U.S.C.A. § 7105(b) (West 1991).  
The agency of original jurisdiction in this case is the 
Montgomery RO.

Following the issuance of the September 1998 SOC, the veteran 
submitted a VA Form 9 in December 1998.  On this form, he 
checked a box indicating that he wanted to appeal all the 
issues listed on the statement of the case, and checked a box 
indicating that he wanted a hearing before a Board member at 
the RO.  He also wrote that he would present arguments and 
contentions at a Board hearing.  In an April 1999 Form 646, 
the veteran's representative listed the five issues 
referenced in the SOC, and stated that contentions would be 
expressed during the Board hearing.  

The Board does not find either these documents to be an 
adequate substantive appeal.  Neither document even attempts 
to make specific contentions regarding the veteran's claims, 
and there were no identified errors of fact or law cited by 
the veteran or his representative with respect to these 
issues.  

In his October 2000 brief, the veteran's attorney argued that 
neither statute nor regulation requires that a claimant offer 
a specific argument explaining why the RO's decision was 
wrong.  This is technically correct, as the operative word in 
both the statute and regulation is not "must" but rather, 
"should" (i.e., the substantive appeal should set out 
specific arguments, etc.).  However, both statute and 
regulation also state that the Board shall determine the 
adequacy of the substantive appeal and "may dismiss" any 
appeal which fails to allege specific error of fact or law.  
38 U.S.C.A. § 7105(d)(3), (5) (West 1991); 38 C.F.R. § 20.202 
(2001).  While the Board is to liberally construe arguments 
made by the veteran in this case, there was not even an 
attempt to make any arguments in either the VA Forms 9 or 
646.  

The Board does not suggest that a VA Form 9 is the only 
document which can constitute a substantive appeal.  Rather, 
it is any "correspondence" which sets out specific 
arguments relating to errors of fact or law made by the RO in 
the SOC.  Neither the Form 9 nor the Form 646 contain such 
arguments, and thus the Board finds that neither document, 
whether viewed individually or jointly, constitutes an 
adequate substantive appeal.  

The next question is whether the transcript of the veteran's 
video conference hearing conducted on June 28, 1999, 
constitutes an adequate substantive appeal.  In general, a 
claimant's testimony before the RO can be accepted in lieu of 
a VA Form 9 once it is reduced to writing when the hearing is 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute an NOD).  Having been given to an agent of the 
RO (hearing officer or decision review officer), and having 
been reduced to writing, it may be reasonably said to have 
been filed at the RO. 

However, in this case, the veteran's testimony cannot 
constitute an adequate substantive appeal, since the hearing 
was before the Board, not the RO.  This distinction is 
important.  Federal statute provides that substantive appeals 
"must be in writing and be filed with the activity which 
entered the determination with which disagreement is 
expressed (hereafter referred to as the 'agency of original 
jurisdiction')."  38 U.S.C.A. § 7105(b)(1) (West 1991) 
(emphasis added).   Likewise, the pertinent regulation states 
that a substantive appeal "must be filed with the [VA] 
office from which the claimant received notice of the 
determination being appealed . . ." 38 C.F.R. § 20.300 
(2001).  The RO was the agency of original jurisdiction which 
denied the veteran's claims, and is the entity with which a 
substantive appeal must have been filed.  The Board is bound 
by Federal law.  38 U.S.C.A. § 7104(a), (c) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.101(a) (2001). 

In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the Court, 
citing Tomlin v. Brown, 5 Vet. App. 355 (1993), noted that 
hearing testimony before the Board, even though given within 
the one-year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO, 
and thus it did not serve to trigger or initiate appellate 
review.  The Court also noted that the Board had waived the 
filing of a Form 1-9 appeal in that case by proceeding to 
decide the claims without requiring that one be filed.

In an October 2000 brief, the veteran's counsel argued that 
reliance on Beyrle is inapposite to this case.  In a January 
2001 motion in "opposition," VA's general counsel utterly 
conceded this point, apparently because the facts of the 
Beyrle case are different from the instant appeal and because 
it pertains to the adequacy of an NOD rather than a 
substantive appeal.  

The Board recognizes that there is a difference between an 
NOD and a substantive appeal, and that Beyrle is not strictly 
on point with this case.  The Board's citation of Beyrle was 
not intended to blur the distinction between an NOD and a 
substantive appeal.  The Board's citation was intended to 
point out that, in Beyrle, the Court recognized the important 
distinction between a hearing before the Board and a hearing 
before the RO, in the context of determining whether such a 
hearing could initiate an appeal (i.e., as a substitute for a 
written notice of disagreement).  The case now before the 
Board involves the question whether a hearing before the 
Board can perfect an appeal.  To date, there has been no 
Court case specifically addressing the question of whether 
hearing testimony before the Board may constitute a written 
substantive appeal.  The Board therefore looked to Beyrle for 
guidance rather than controlling authority.  

In Beyrle, the Court recognized the distinction between the 
agency of original jurisdiction and the Board and recognized 
the significant line drawn, in statute and regulation, 
between the process of initiating an appeal and having that 
appeal decided by the Department's appellate body.  Statute 
and regulation make the same distinction between the agency 
of original jurisdiction and the Board with respect to the 
place of filing or perfecting a written appeal.  It must be 
filed at the agency of original jurisdiction.  Statute and 
regulation draw the same line with respect to where an appeal 
is perfected (the agency of original jurisdiction) and where 
it is decided (the Board).  

To give effect to the statutory and regulatory language 
dictating where a notice of disagreement is filed, while at 
the same time ignoring statutory and regulatory language 
dictating where an appeal is perfected would leave appellants 
and their representatives in a quandary.  If the same 
statutory language means one thing with respect to notices of 
disagreement, but another with respect to substantive 
appeals, those who would appeal adverse determinations are 
left uncertain.  Do they fulfill the statutory and regulatory 
requirements, which require both a notice of disagreement and 
a timely and adequate substantive appeal, both to be 
presented to the agency of original jurisdiction?  38 
U.S.C.A. § 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.300 (2001).  If they do not have to meet the statutory and 
regulatory requirements, what unwritten or unstated 
requirements must they meet?  While the Court in Beyrle found 
that the Board in that case had waived the filing of an 
appeal and thus had assumed jurisdiction over the appeal, the 
Board in the instant case has not waived the requirements of 
statute and regulation as to adequacy and place of filing an 
appeal.  For the Board to ignore the statutory and regulatory 
requirements for perfecting an appeal would be to render both 
statute and regulation meaningless.  The Board is bound by 
statute and regulation.  38 U.S.C.A. § 7104(a), (c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.101(a) (2001).  The Board 
is bound in fairness to all would-be appellants to give 
meaning to the statute and regulation.

The veteran's counsel also notes that VA's Adjudication 
Procedures Manual (M21-1) expressly provides that hearing 
testimony may be accepted as a substantive appeal in the same 
manner as a notice of disagreement.  Indeed, the pertinent 
section of M21-1 directs that a "statement from a transcript 
of a personal hearing may be accepted as a substantive appeal 
in the same manner as notices of disagreement see paragraph 
8.05)."  M21-1, Part IV,  8.15 (emphasis added).  Yet this 
merely reiterates the essential principle set out in Beyrle, 
that a hearing before the RO, may equate a notice of 
disagreement, or under this provision of M21-1, a substantive 
appeal.  In the present case, there was no such hearing 
before the RO.  Rather, the June 1999 hearing was before the 
Board, via videoconference.  The fact that the veteran was 
physically at the RO when he proffered his testimony is not 
relevant.  Federal statute simply does not permit hearing 
testimony before the Board to substitute as an adequate 
substantive appeal. 

The veteran's counsel seems to suggest that the phrase 
"personal hearing" in M21-1, Part IV,  8.15 is inclusive 
of a hearing before the Board.  There is no authority for 
such a proposition.  In fact, in a 1996 case, the Court 
requested briefs on several questions, including the 
applicability of M21-1, Part IV,  8.15, and the cross-
reference to  8.05(a)(1), insofar as whether a statement 
from a personal hearing can fulfill the requirement of 38 
U.S.C. § 7105(b)(2) for a substantive appeal, and insofar as 
whether the date when the transcript is certified will be the 
date of receipt of the substantive appeal.  Swan v. Brown, 9 
Vet. App. 450 (1996).  However, this appeal was dismissed 
pursuant to a settlement agreement reached by the parties, 
and no briefs were submitted.  Nevertheless, the fact that 
the Court sought briefing on these questions suggests that it 
is incorrect to assume that the phrase "personal hearing," 
as used in M21-1, Part IV,  8.15, is inclusive of a hearing 
before the Board and thus interchangeable with a substantive 
appeal.

To interpret M21-1, Part IV,  8.15 as permitting testimony 
before the Board as an adequate substitute for a substantive 
appeal would clearly run afoul of the congressional intent 
manifested in 38 U.S.C.A. § 7105(b)(1).  The Supreme Court 
has consistently held that for an agency's interpretation or 
action to be entitled to any deference or judicial 
enforcement, it must be consistent with the framework of a 
statute.  Cf. Brown v. Gardner, 513 U.S. 115 (1994) 
(longstanding VA regulation not entitled to deference because 
of clear inconsistency with governing statute). 

The veteran's representative has also argued that, because 
the VA claims process is informal, ex parte, and pro-
claimant, a veteran is neither expected or required to 
present formal legal arguments concerning why he believes a 
rating decision is incorrect.  It is correct that the VA 
claims process is informal, and that the Board must review 
all issues reasonably raised from a liberal reading of a 
substantive appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991).  However, neither the VA Form 9 nor the Form 646 
contained any argument.  Thus, even a most liberal reading of 
the Form 9 and the Form 646 fails to indicate what errors of 
fact or law were allegedly made by the RO.  As noted above, 
Federal statute prohibits the Board from considering the 
veteran's hearing testimony before the Board to constitute 
his substantive appeal. 

The veteran's representative before the Court correctly noted 
that M21-1 requires that the RO determine whether a 
substantive appeal is deficient and advise the claimant and 
his representative of the substantive deficiencies noted.  
M21-1, Part IV,  8.17 (March 24, 2000).  In this case, the 
veteran was never informed by the RO of any deficiencies in 
his specification of errors of fact or law, and in fact the 
RO prepared a VA Form 8 "Certification of Appeal."  The 
veteran's attorney argued that because of these actions, the 
RO effectively waived any deficiencies in the veteran's 
substantive appeal.  

Whether the RO concluded in this case that the VA Form 9 or 
Form 646 were adequate (and thus chose not to advise him 
otherwise) is irrelevant.  It is ultimately the Board, not 
the RO, that determines the adequacy of a substantive appeal 
and the Board may reject an application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. § 
20.203 (2001).  Moreover, a certification by the RO is for 
administrative purposes only and "does not serve to either 
confer or deprive the [Board] of jurisdiction over an 
issue."  38 C.F.R. § 19.36 (2001).

Finally, the veteran's attorney has argued that between the 
VA Form 9, Form 646, and the June 1999 video conference 
hearing, the Board was fully informed of the issues appealed 
by the veteran, and it was improper to dismiss his appeal.  
There is no question that it is clear what issues the veteran 
wanted to appeal.  He said on his Form 9 that he wanted to 
appeal all the issues listed in the statement of the case.  
This argument by the attorney misses the point.  The issue is 
whether the veteran asserted in a substantive appeal errors 
of fact or law made by the RO in its adjudication, and 
whether he asserted these errors in writing presented to the 
RO.  The veteran's hearing was, as pointed out previously, 
before the Board and not the RO.  Yet the transcript of the 
hearing reflects that the veteran was advised that the issue 
of the adequacy of substantive appeal may have been raised, 
and he was given the option to present evidence or argument 
on this procedural issue at the hearing, or during a 
subsequent 60 day period, with notice being provided by 
letter.  The fact that the veteran proceeded to testify 
concerning the merits of his claims does not signify that the 
Board waived adequacy of the substantive appeal in this case.  
An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  

Furthermore, the veteran and his representative were put on 
notice on the date of the Board hearing, June 28, 1999, that 
his appeal may not have been adequate.  It was discussed with 
them before the hearing began, and it was mentioned on the 
record during the hearing.  The veteran had been notified of 
the RO's adverse determination on August 11, 1998.  When the 
Board hearing was held, he still had until August 11, 1999, a 
period of some six weeks, in which he could have corrected 
any inadequacy in his purported substantive appeal by filing 
at the RO an appeal stating what errors of fact or law had 
been made in the RO's adverse determination.  Neither he nor 
his representative chose to take this corrective action.

Therefore, the appeal was not perfected, and the Board does 
not waive the statutory and regulatory requirement for 
presenting an adequate substantive appeal.  The Board 
exercises it discretion to dismiss these purported appeals 
for failure to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. §§ 7104(a), 
7105(a), (d)(3) and (5), and 7108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (2001); YT v. 
Brown, 9 Vet. App. 195 (1996).

B.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions 
(West Supp. 2001). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board has determined that it lacks jurisdiction to 
consider the underlying claims made by the veteran.  Lacking 
jurisdiction to decide the claims, it is beyond the Board's 
purview to determine whether the RO's notice and development 
actions were compliant with the VCAA.  However, the Board 
herein does address whether the Board substantially complied 
with the VCAA in giving the veteran notice of applicable laws 
and regulations and sufficient information for him to be able 
to present evidence and argument pertinent to the issues 
addressed by the Board.

The Board finds that the veteran is not prejudiced by the 
Board's consideration of its own VCAA compliance in the first 
instance, because the issue of adequacy of the substantive 
appeal is one that first arose before the Board.  It would be 
anomalous to refer to the RO for primary consideration the 
issue of whether the Board complied with VCAA in its 
consideration of an issue first raised and adjudicated at the 
Board.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In this case, the veteran was given notice of the Board's 
consideration of the issue of adequacy of substantive appeal 
at his Board hearing in June 1999.  On September 24, 1999, 
the Board wrote to the veteran, with a copy to his 
representative, notifying him of the requirements of the law 
with respect to adequate appeals.  The veteran was told the 
Board's reason for questioning the adequacy of his appeal, 
and he was given a period of 60 days to present additional 
argument or to request a hearing.  The Board therefore 
provided notice to the veteran of what was lacking in his 
purported appeal and told him the applicable law.  There is 
no issue as to required information or evidence (cf. 38 
U.S.C.A. § 5103 (West Supp. 2001)) or records requiring the 
assistance of the Secretary to develop (cf. 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).  Likewise, the regulations 
adopted pursuant to the VCAA are pertinent to questions 
involving notice and development by an agency of original 
jurisdiction with respect to claims turning on evidentiary 
development and analysis.  This is not such a case.

The issue before the Board in this case is one involving 
application of law to undisputed facts, and there is no 
potential assistance relevant to the issue of adequacy of 
substantive appeal, at least under the facts in this case.

Accordingly, the Board finds that the Board did, in notifying 
the veteran of the applicable law regarding adequate 
substantive appeals and of its reasons for addressing the 
issue, comply with relevant notice requirements of the VCAA.


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claims of entitlement 
to service connection for a back condition, including 
osteoarthritis and residuals of laminectomy, osteoarthritis 
of both knees, hearing loss, and tinnitus, and entitlement to 
a permanent and total disability rating for nonservice-
connected pension purposes are dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

